Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations ““a trigger located above the valve for actuating the valve” and “the bottom surface and the outer surface of the actuator create an overhang adapted for receiving the at least a portion of a little finger on a user's receiving hand; wherein the overhang is shaped to accommodate a semi-cylinder with a radius from about 10 mm to about 30 mm” in claim 1,
“a trigger located above the valve for actuating the valve where the trigger has a direction of actuation from about -10° to about 60° from the axis of the symmetry of the dispenser at the beginning of a stroke” and “the bottom surface and the outer surface of the actuator create an overhang adapted for receiving the at least a portion of a little finger on a user's receiving hand; wherein the overhang is shaped to accommodate a semi-cylinder with a radius from about 10 mm to about 30 mm” in claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior arts are Erickson (US PG PUB 2015/0090736), Strand (US PG
PUB 2007/0051754), and Hagan (US PN 4,694,975). None of the prior arts teach the
trigger and nozzle assembly as recited in the claim with respect to their orientation.
Furthermore, no motivation is found to modify the prior arts to arrive at the claimed
invention. Therefore, claims 1-20 are allowed over the prior arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754